Citation Nr: 0309726	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for dysesthetic pain syndrome, right (major) upper 
extremity, related to spinal cord injury.

2.  Entitlement to an initial evaluation in excess of 30 
percent for dysesthetic pain syndrome, left (minor) upper 
extremity, related to spinal cord injury.

3.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a spinal cord injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1991 to November 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York (NY), that evaluated the veteran's service-
connected cervical spine and spinal cord condition separately 
from his service-connected bilateral dysesthetic pain 
syndrome affecting both of his upper extremities.  A 10 
percent disability evaluation was assigned for residuals of a 
spinal cord injury, a 20 percent disability evaluation was 
assigned for dysesthetic pain syndrome of the right upper 
extremity, and a 20 percent disability evaluation was 
assigned for dysesthetic pain syndrome of the left upper 
extremity.  These evaluations were made effective from 
February 1998, the date of the veteran's VA examination to 
determine stabilized residuals.  The veteran perfected a 
timely appeal of this determination in October 1998.  It is 
noted that a Board hearing was held before the undersigned 
Veterans Law Judge in May 2000.  In a decision dated in 
August 2000, the Board remanded the veteran's claims for 
additional development, and they subsequently were returned 
to the Board.  

It is also noted that, during the pendency of this appeal, 
the RO increased the veteran's disability evaluations to 20 
percent for residuals of a spinal cord injury, to 40 percent 
for dysesthetic pain syndrome of the right upper extremity, 
and to 30 percent for dysesthetic pain syndrome of the left 
upper extremity, in a rating decision issued in July 2001.  
Based on the fact that the evaluations assigned to the 
veteran's service-connected disabilities are the result of an 
original claim filed in December 1996, the Board notes that 
all of the evidence considered in the initial evaluation 
following the grant of service connection in May 1998 must be 
considered when these claims are re-adjudicated by the RO.  
See Fenderson v. West, 12 Vet.App. 119 (1999); AB v. Brown, 6 
Vet.App. 35, 38 (1993).  

Finally, it is noted that, as the time for appealing the 
denial of the veteran's claim of entitlement to service 
connection for a scar, donor site right hip condition, 
including as secondary to service-connected iliac crest hip 
graft condition, does not expire until July 2003, this issue 
is not properly before the Board.


REMAND

In March 2003, the Board notified the veteran and his service 
representative of the Veterans Claims Assistance Act of 2000 
(VCAA), including VA's duty to notify them of any information 
and evidence needed to substantiate the veteran's claims and 
duty to assist them in obtaining evidence necessary to 
substantiate the veteran's claims.  They also were notified 
that the veteran was entitled to submit additional evidence 
or argument in support of his claims, provided that he did so 
within 30 days of the date of that letter.  The veteran 
responded in March 2003 and notified VA that additional 
evidence in support of his claims was available from 
Innovative Physical Therapy Solutions, P.C., Watertown, New 
York.

Pursuant to Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003), the RO must consider all 
evidence submitted in support of a claim for veteran's 
benefits prior to submitting claims to the Board for 
appellate review.  In light of this decision, and because the 
veteran has identified additional evidence that must be 
considered by the RO in the first instance, the veteran's 
claims must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims folder copies of all of 
the veteran's records located at 
Innovative Physical Therapy Solutions, 
P.C., Top of the Square, 109 Court 
Street, Watertown, New York 13601.  Make 
arrangements to obtain the veteran's 
complete clinical records from this 
facility. 

2.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet.App. 
268, 271 (1998).  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.

3.  After completing the above 
development, and after undertaking any 
additional development deemed warranted 
by the record, and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000 (VCAA), the RO 
should re-adjudicate the veteran's claims 
of entitlement to an initial evaluation 
in excess of 40 percent for dysesthetic 
pain syndrome, right (major) upper 
extremity, related to spinal cord injury, 
entitlement to an initial evaluation in 
excess of 30 percent for dysesthetic pain 
syndrome, left (minor) upper extremity, 
related to spinal cord injury, and 
entitlement to an initial evaluation in 
excess of 20 percent for residuals of a 
spinal cord injury.  As noted above, 
because the veteran has disagreed with 
the initial evaluations assigned to his 
service-connected disabilities, all of 
the evidence considered in the initial 
evaluation following the grant of service 
connection in May 1998 must be considered 
when the veteran's claims are re-
adjudicated by the RO.  See Fenderson v. 
West, 12 Vet.App. 119 (1999); AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.

4.  If any of the benefits sought by the 
veteran on appeal continue to be denied, 
he and his representative must be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

